 1   Robert T. Kugler (MN #0194116)
     Edwin H. Caldie (MN #0388930)
 2   Andrew J. Glasnovich (MN #0398366)
     Stinson LLP
 3
     50 S 6th Street, Suite 2600
 4   Minneapolis, MN 55402
     Tel: (612) 335- 1500
 5   Robert.Kugler@stinson.com
     Ed.Caldie@stinson.com
 6   Drew.Glasnovich@stinson.com
 7
     Counsel for the Official Committee of Unsecured Creditors
 8
 9                                      IN THE DISTRICT COURT OF GUAM
                                              TERRITORY OF GUAM
10                                           BANKRUPTCY DIVISION
11
      In re:                                           Chapter 11 Bankruptcy
12
      ARCHBISHOP OF AGAÑA,                             Case No. 19-00010
13
      a Corporation Sole,                              DECLARATION OF ANDREW J.
14                                                     GLASNOVICH
15                                   Debtor.

16   STATE OF MINNESOTA )
17   COUNTY OF HENNEPIN )
18   I, Andrew J. Glasnovich, declare as follows:
19       1. I am an attorney with Stinson, LLP, counsel to the Official Committee of Unsecured
20             Creditors (the "Committee").
21       2. I make this declaration (this "Declaration") in support of the Application to Employ Keen
22             Summit Capital Partners LLC as Supplemental Real Estate Agent for the Official
23             Committee of Unsecured Creditors (the "Application"). [Doc. 203].
24       3. Attached to this Declaration as Exhibit 1 is a revised version of the retention agreement
25             (the "Revised Agreement") between the Committee and Keen Summit Capital Partners,
26             LLC.
27       4. The Revised Agreement replaces the version of the retention agreement originally attached
28             to the Application as Exhibit B.

               Case 19-00010 Document 206 Filed 07/15/19 Page 1 of 2
                                                                      Declaration of Glasnovich- 1
     CORE/3515288.0002/153677252.1
 1
     I declare under penalty of perjury that the foregoing is true and correct to the best of my
 2
     information, knowledge, and belief.
 3
 4   RESPECTFULLY SUBMITTED this 14th day of July, 2019.
 5
 6
                                               /s/ Andrew J. Glasnovich
 7                                             Andrew J. Glasnovich

 8
 9

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

             Case 19-00010 Document 206 Filed 07/15/19 Page 2 of 2
                                                                 Declaration of Glasnovich- 2
     CORE/3515288.0002/153677252.1
